Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 14 July 1807
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                        
                            Monsieur Le President,
                            Philadelphia 14. Juillet. 1807.—
                        
                        La Revolution des E:u a préparé le bonheur du Globe, et ceux qui comme vous y ont contribué, principalement,
                            seront comptés au Nombre de ses bienfaiteurs. mais il appartient a vous personnellement de
                            L’achever, car Elle ne sera complette, cette révolution qu’alors que L’angleterre ne poura plus par la forçe de ses armes
                            et par les intrigues de ses agens, vous faire supporter les actes de sa tirannie et vous soumettre a ses volontés
                            arbitrairement. alors seulement L’indépendançe de ces Etats sera réelle, Elle n’est Encor que nominale.
                        Vous avés pour soumettre cet implacable Ennemi une arme plus puissante que cent Vaisseaux de Ligne (dont, par
                            parenthèse, Dieu vous préserve ainsi que tout Etat bien Gouverné) c’est L’Opinion.
                        L’opinion, est la reine de L’univers, a dit voltaire, cette
                            vérité philosophique est une des plus utiles a ceux qui Gouvernent.
                        Et dans quelles Circonstançes plus favorables pouvés
                            vous en apeller a la Justiçe des peuples Eclairés! Je vous Engagerai donc a proposer a un Thom’ paine, a un John Dickinson
                            l’ancien Gouverneur de pensilvanie icy, ou autre Ecrivain Distinguè qui ne puisse être acheté par Langleterre de Composer et de vous adresser Directement un Ecrit intitulé,.
                        
                            Appel aux Nations Civilisées du Globe sur la tirannie de L’angleterre.
                        Ce sujet est superbe car il doit dénoncer aux peuples Nombreux oppressés par la tirannie L’avariçe, et la
                            Cruauté du Gouvernement anglais, dans les quatre parties du Globe, tous les Crimes de ce Gouvernement. Ils sont aussi
                            nombreux qu’Exécrables!
                        non Contents d’avoir détruit par la famine, les armes, et L’intrigue, des nations
                            Entieres d’Etres paisibles en Asie, ils ont dèpeuplé L’Affrique pour infecter les colonies, et vos Etats du Sud, des
                            victimes de luer avarice—!
                        ils inondent de sang et de Larmes toute LEurope au moyen de leur or pour satisfaire leur ambition, luer
                            avariçe mercantile!
                        Enfin Jaloux de votre Nation libre & paisible qui luer fournis Vivres, Argent, Matériaux et hommes en Grand nombre pour leur Marine (ces derniers forcément il est
                            vrai,) ils violent votre territoire, massacrent vos inoffensifs Citoyens et insultent votre Gouvernement—!
                        il ne faut pas oublier que les massacres et les inçendies qui ont dètruit Cent milliers d’habitans de st.
                            domingue et reduit les autres a la mendiçité, sont, en majeure partie, leur ouvrâge et que leurs frègates même ont
                            dèpoüillé les malheureux Echappés au Couteau et a la Cupidité des négres, leurs Agens.
                        il n’est pas douteux qu’un Ecrit bien fait qui développeroit ces Crimes du Gouvernement Anglais et qui
                            démontreroit en outre LAbsurdité de la Guerre qu’ils vous font, si contraire aux vèritable
                            interest de la nation Anglaise opereroit si non une rèvolution en Angleterre, au moins un
                            Changement total dans Son Gouvernement.—il ne faut cependant pas se dissiumuler que L’orgueil et la Jalousie mercantile de
                            L’angleterre ne s’eteindront que par L’impossibilité de détruire la rivalité qu’ils craignent de la part des E:u: & de la
                            france.
                        Exclus de tous les ports de L Europe par L’authorité de notre nation; Chassés des ports de la turquie
                            &c par leur Extravagante ou plutót et perfide et malheureuse attaque En
                            dernier Lieu. Sur le point de perdre leur Commerçe et toutes leurs relations avec les E:u. par leurs dépredations, et leurs
                            outrâges. ils ont jetté depuis Longtems des vües sur le Continent Espagnol de L’Amerique du Sud.
                        Vous les avés Entendus se vanter lors de leur conquête de Buenos aÿres qu’ils
                            retireroient de Ce Continent des provisions en viande, saleés, En farines, En Bois, suifs, cuirs, &c qui les
                            mettroient a porteè de se passer de vous; qu’ils y importeroient directement les articles de leurs Manufactures d’ou ils se répandroient dans toutes les Colonies Espagnoles.
                        C’est par ces magnifiques Espérançes que Le nouveau ministére anglais rend ses plans de Conquêtes en amèrique
                            populaires.
                        Vous avès des moÿens d’en Empêcher L’Exécution et d’ouvrir les yeux a la nation
                            anglaise.
                        C’est de Armer cinq cens Corsaires, et plus s’il est Possible pour
                                saisir leurs Transports marchands et autres qui vont au Continent Espagnol, avant que leur commerçe y ait pris
                            Son Cours—
                        C’est a L’aide des troupes et des Corsaires de la Guadeloupe joints aux vôtres de sEmparer
                                de Curacoa île si importante a la Conservation du Continent Espagnol, et qui serviroit
                            d’azile a vos Corsaires.
                        C’est d’affamer la Jamaïque et les autres îles anglaises
                        C’est d’aller dètruire leurs Corsaires a la Barbade &c
                        Je vous parle comme si vous èties en Guerre; Mais En Vèrité si vous êtes En paix avec les anglais il est
                            Evident qu’ils sont En Guerre avec vous depuis 6 ans, ce qui devient une Duperie. aussi Duane
                            L’Editeur de L’Aurora a dit avec beaucoup de raison dernierement you are already at War. il est
                            impossible en Effet de se dissimuler la Determination évidente & positive du Gouvernement Anglais de
                                Détruire votre Navigation et votre Commerce!
                        
                            the time of Concessions is past, ont ils dit en parland de votre négociation. la réponse a cette
                            insolente assertion doit naturellement être de votre part, then the time of negociation is past. En Effet s’ils ne veulent vous faire aucune concession a quoi sert de nègocier? Ce ne seroit que leur donner le tems de prendre plus de mesures 
                            [pour]
                            Vous attaquer.
                        Vous me semblés être dans la même Cathégorie que la france sur le Continent d’Europe, les puissances du nord
                            se sont liguées avec L’angleterre pour la Dètruire. Napoleon plus actif sest hâté de les combattre avant qu’elles ayent
                            pu se reunir et il les a Vaincues.
                        C’est pourquoi Je ne vous dissimulerai pas que beaucoup de Vrais patriotes dans les E:u. regrettent que vous
                            aÿez Convoqè le Congrès a une Epoque aussi Eloigneè qu’octobre. sans
                            doute ai je repondu, des motifs de prudence ont dicté votre Dètermination; Mais on Desire Genèralement qu’autant Vous avès
                            montrè de sagesse et de modèration pour Conserver la paix a ce pays; autant vous prouviés dEnergie et de Celérité a
                            prevenir les attaques de votre Ennemi Declaré qui ne peut souffrir aucuns rivaux
                                ên commerce et surtout en navigation. ce sera remplir le vœu de votre
                                Nation qui Veut absolument L’un et L’autre que de prévenir les Vües
                            perfides des anglais contre ces deux sources de Votre prospèrité. il eut Eté sans doute plus heureux pour Elle de si Etre
                            adonnée d’abord a  Lagriculture & aux manufres Car c’est ainsi qu’il
                            faudroit toujours commencer. Mais il est trop tard aujourdhui c’est un Torrent qu’on ne peut plus
                            arrêter sans s’Exposer a tout Détruire.
                        un Parfait concert avec les Gouvernemens de france et d’Espagne ne pouroient ils pas vous offrir les moÿens
                            de vaincre L’Ennemy commun, même par terre?
                        1o sEmparer par le maîne dhalifax ce repaire des pirates britanniques et Enfin du
                            Canada par votre reunion avec les français et les sauvâges.
                        2o une Expédition conçertée avec les Espagnols et les françois a la terre ferme seroit Elle impossible par
                            terre? par la Louisiane au méxique au Pérou &c. Les sauvâges parcourent d’immenses distances En peu de tems. ils
                            sont amis des americains & ançiens alliés des françois ne pouroit on pas ainsi sauver les trèsors de LEspagne, et dèlivrer son continent du Joug des Anglais. la
                            necessité Est ingènieuse. car qui Eut cru a la Possibilité de transporter une artillerie pezante et toute L’armée de
                            Bonaparte sur les alpes par des passâges ou a peine un Mulet poivoit tenir Pied. Cela sEst Cependant Exécuté!  
                        Lorsque L’homme veut fortement, et scait Employer ses moÿens il réussit toujours. ne rejettés donc pas je
                            vous en supplie L’ideé de Chasser les anglais du Continent Espagnol d’amérique ni quelqun des moÿens que j’ai indiquès.
                        il est au moins nècessaire de sassurer d’avançe des sauvâges, Car vous vous rapellés
                            sans doute L’usâge cruel qu’en ont fait dans les deres Guerres vos perfides Ennemis.
                        Pour être Maîtres En Amerique, C’est a dire chés vous, il faut aussi Chasser ces
                            insolens Bretons des rives de la mer du Sud. Le Voÿage si interessant que vous avès projetté & fait Exécuter par les
                            Capns Lewis & Clark doit vous en procurer les moÿens. nous Espérons que Ce Voyâge sera Continué, il ajoutera
                            beaucoup a la Prosperité des E:u & a Votre Gloire personnelle. toutes ces choses s’Exécuteront avec le tems. Mais le principal objet maintenant est Votre Deffense.
                        Après les Gun Boats et les Brulots (fire ships) and Bomb Ketches Jai consulté En pensilvanie
                        1o LEtablissement d’un Telegraphe. Jai dit de plus
                        2o. prenés Garde a Vos magazins a poudre.
                        3o. a vos sauvâges Voisins
                        4o. aux Civilisés, dans les E.u plus dangereux Encor
                        5o. a Vos négres dans les E: du sud surveillés les attentivement
                        6o. a toutes les parties que L’or Britannique peut corrompre
                        C’est une verité fâcheuse, sans doute, mais très rèelle que des mesures dont le salut du Pays Dèpendroit
                            actuellement ne peuvent être prises que dans une assemblée qui aura Lieu En octobre seulement c’est a dire alors que le
                            Perfide Cabinet de st James aura pu prendre toutes ses mesures pour L’attaque, et paraliser vraisemblablement vos moÿens
                            de Défense. Vous Connoissés la Grande Cause de leur sucçés ce n’est pas autant leur toute puissante Marine que leur Or
                            plus puissant. LExpèrience ne le demontre que trop en Europe et ne doutés pas qu’ils Employeront le même moyen icy
                        une Conviction Parfaite de cette vèrite doit faire mettre a Part toute cette Economie, si admirable
                            d’ailleurs dans vos finances mais si stricte et si Etroite que cette idée est une de celles qui ont le plus Encouragé les
                            aggressions de La G.B. et elle est, non pas mon Opinion particuliére, mais celle des meilleurs citoyens de vos Etats,
                            genèralement: 
                        Vous savés comme moi que ce n’est pas Les Depenses d’un Gouvernement mais leur application qu’on approuve ou
                            qu’on Blâme.
                        Votre ideé des Gun Boats est approuveè par tous les bons Esprits, comme la mieux
                            calculée pour la défense de vos ports et rivières. Mais Encor une fois Dieu vous preserve des Vaisseaux de Ligne Et même
                            de beaucoup de frégates, qui ne feroient qu’augmenter La Jalousie anglais, et attirer sur vos Côtes leurs Vaisseaux
                            Destructeurs.
                        Des Gunboats, et des Corsaires, feront plus de mal aux Anglais que 30 Vaisseaux de
                            Ligne. C’est luer commerçe qu’il faut frapper pour les punir et vous en faire respecter.
                        Ce der moyen aura de plus L’avantâge de préparer pour Votre commerçe le Champ le plus Vaste et le plus
                            fertile.
                        Je termine ces observations en vous prèsentant celle de tous les amis de La Liberté et de la Prosperite des
                            E:u; Leur Espoir que vous ne quitterés pas le Gouvernail de L’Etat au moment de la Tempête. Le
                            Vaisseau est Excellent et Vous aurés la Gloire de le Conduire au port avec cette fermeté, ce Courâge qui doivent confondre
                            vos Ennemis et faire parvenir votre Nom sans tache a L’immortalité. Je suis avec Respect; un Etranger affectionné aux E:u:
                            dès 1787—
                        
                            P:S: Je vous prie, Monsieur le Président dExcuser si je ne signe pas la présente a Cause du hazard des
                                Lettres. Mon Ecriture vous ètant d’ailleurs suffisament connue, ainsi que Mon attachement.
                        
                    